DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-7, FIG. 1) in the reply filed on 5/11/22 is acknowledged.
Claims 8 thru 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower electrode being electrically connected to the second metal layer (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	For example, in FIG. 2, the lower electrode 44b of semiconductor chip 44 is not electrically connected to the second metal layer 34.  Rather, it appears (see, for example, FIG. 1) that the upper electrode 46a of another, separate chip 46 is connected to the second metal layer 34. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 thru 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 5-6 of claim 1, the applicant states “the upper electrode being electrically connected to the first metal layer, the lower electrode being electrically connected to the second metal layer”; however, even though the upper electrode 44a is electrically connected to the first metal layer 32, the lower electrode 44b is not electrically connected to the second metal layer 34 but rather the third metal layer 36.  See, for example, FIG. 2.  Appropriate clarification and/or correction are required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	In view of the 112 rejection above, claim(s) 1 thru 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kurz et al. US 10,074,593 B2.  Kurz discloses (see, for example, FIG 1, and 3) a semiconductor device comprising an insulating substrate 20, first metal layer 211, second metal layer (i.e. left side) 21, semiconductor chip 1, upper electrode (i.e. top layer of semiconductor chip 1), lower electrode (i.e. bottom layer of chip 1), first main terminal 31, second main terminal 3’, first detection terminal 30, and second detection terminal 34.  In FIG 3, Kurz discloses the lower electrode being electrically connected to the second metal layer 21 through the bonding wire 8.  Further, shunt resistors are well known in the art for measuring and detecting current.  Kurz does not clearly disclose the first and second terminals as detection terminals; however, these metal layers are capable to detect current by virtue of their material and hence conductivity.  It would have been obvious to one of ordinary skill in the art to have the first and second terminals as detection terminals in order to pass current in the semiconductor device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F. 2d 1647 (1987).  Claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
	Regarding claim 2, see, for example, FIG 1 wherein Kurz discloses a frame body 71, and sealing body 72.
	Regarding claim 3, see, for example, FIG 1 wherein Kurz discloses the connection portion including the first main terminal 31, and first detection terminal 30 are completely surrounded by the sealing material 72.
	Regarding claim 5, see, for example, see, for example, FIG 3 wherein Kurz discloses the first main terminal having a hole 35.
Regarding claim 6, see, for example, FIG. 3 wherein Kurz discloses the second detection terminal 34 being fixed to the first metal layer 21.
Regarding claim 7, see, for example, column 3, lines 37-64 wherein Kurz discloses the region 3 being made integrally of a common metal material with different resistivities. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurz et al. US 10,074,593 B2 as applied to claims 1-3, and 5-7 above, and further in view of Tschiribs US 2010/0127371 A1.  Kurz does not disclose a lid, the semiconductor chip interposed between the insulating substrate and the lid, wherein a connection portion between the first main terminal and the first detection terminal is located between the insulating substrate and the lid.  However, Tschiribs discloses (see, for example, FIG 1) a semiconductor device comprising a lid 40 that covers a chip 36, and insulating substrate 31.  It would have been obvious to one of ordinary skill in the art to have a lid, the semiconductor chip interposed between the insulating substrate and the lid, wherein a connection portion between the first main terminal and the first detection terminal is located between the insulating substrate and the lid in order to keep the sealing material within the semiconductor device.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
May 13, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815